                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   SOUTHERN DIVISION
                                    No. 7:13-cr-131-B0-1
                                     No. 7:17-cv-216-BO

DESMOND SIMPSON,                                       )
                                                       )
        Petitioner,                                    )
                                                       )
V.                                                     )               ORDER
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
        Respondent.                                    )



        This cause comes before the Court sua sponte. For the continued efficient administration

of justice, the stay previously imposed in this matter is LIFTED. The parties are DIRECTED to

file supplemental briefing in support of or in opposition to the motion to vacate, set aside, or correct

sentence pursuant to 28 U.S.C. § 2255 not later than October 31, 2019.



SO ORDERED, this        ~day of October, 2019.



                                               T RRENCE W. BOYLE
                                               CHIEF UNITED STATES
